Title: To James Madison from James Leander Cathcart, 13 March 1801
From: Cathcart, James Leander
To: Madison, James


No. 4Sir
Tripoli March 13th. 1801
Since my last dispatch the enclosed being a duplicate, I have not heard a syllable from the Bashaw which convinces me that he waits for answers to his letters from Algiers, before he takes any decisive measure, if the Bashaw of Algiers peremptorily orders him to accept my offer: I think notwithstanding all his bravado, that he will acquiesce, if on the contrary the Dey does not write to him upon the subject war will be the immediate consequence; upon the whole our Peace being guaranteed by Algiers has been of service to our interests here, & I should recommend to government to continue the treaty in its present form was it not for the consideration that should we have a rupture with Algiers that Tripoli will immediately take that opportunity to break with us, as it were in a manner to retaliate upon us for forcing them to keep their agreements with us inviolable, and if the Dey does not use his mediation in our favor in the present instance it can answer no purpose whatever to continue the treaty in its present form.
The Cruisers of this Regency are the same in Number and force as the[y] were when I forwarded my last list of the marine force of this Regency. The[y] are now fitting for Sea & will sail the begining of April probably to capture Americans. I have forwarded Circular letters to all our Consuls from Triest to Lisbon to detain all American vessels in port and by no means permit them to sail unless under convoy. I have taken every step to evade as well as to lessen the calamity that depends upon me, the result is in the hands of the most high which time will determine; what ever means the wisdom of government adopts to arrange their affairs in future with this Regency the greatest dispatch I hope will be made & funds forwarded to put it into execution which will facilitate the negociation very much; unless Iron should be prefer’d to gold as a metal which will insure us a more honorable as well as a more permanent peace; ’tho it would be attended with a considerable expence & some risque. I am with sentiments of the greatest respect—Sir Your most Obnt. & very humble Servt.
James Lear. Cathcart
 

   
   RC (DNA: RG 59, CD, Tripoli, vol. 1, pt. 2). Addressed to Marshall. Copy (ibid.), marked duplicate, includes notes in Eaton’s hand (see nn. 1 and 3).



   
   Eaton placed an asterisk here on the duplicate and wrote at the bottom of the page: “*It is more probable that his silence covers actual hostilities.”



   
   Mustafa, dey of Algiers from 1798 to 1805, ruled as an absolute sovereign (Mouloud Gaïd, L’Algérie sous les Turcs [Algiers, 1974], pp. 167–71; Encyclopaedia of Islam, 1:368).



   
   Eaton placed two asterisks here on the duplicate and wrote at the bottom of the page: “**The Prime Ministers declaration of 20. Dec. is explicit on this subject. Eaton.”



   
   For the text of Cathcart’s 21 Feb. circular letter to the consuls, see Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:421–22.


